      Case 2:18-cv-01581-MJH-MPK Document 37 Filed 04/19/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

LANCE OWEN KING, JR.,                              )
                                                   )
                                                   )                    2:18-CV-01581-MJH
                Plaintiff,                         )
                                                   )
        vs.                                        )
                                                   )
C/O FERREYRA, LT. NEWMAN, C/O                      )
                                                   )
KOPKO, JANE DOE, JOHN DOE, PA.
DEPT. OF CORRECTIONS,

                Defendants,

                                  MEMORANDUM ORDER

       Before the Court is an appeal (ECF No. 35), filed by Plaintiff, Lance Owen King, Jr.,

requesting review of the magistrate judge’s Order, dated March 30, 2021, (the “Order”), (ECF

No. 28), denying without prejudice his Motion for Stay (and Disposition) Pending Appointment

of Counsel. (ECF No. 21). Upon review of the matters raised by the appeal, the Court concludes

that the Order appealed from is neither clearly erroneous nor an abuse of discretion.

                                      Standard of Review

       The Federal Magistrates Act, 28 U.S.C. §§ 631–639, provides two separate standards for

judicial review of a magistrate judge’s decision: (i) “de novo”, for magistrate resolution of

dispositive matters, 28 U.S.C. § 636(b)(1)(B)-(C), and (ii) “clearly erroneous or contrary to law”,

for magistrate resolution of non-dispositive matters. 28 U.S.C. § 636(b)(1)(A). Accord FED. R.

CIV. P. 72(a), (b); Local Civil Rule 72.1(C)(2); see Cipollone v. Liggett Group, Inc., 785 F.2d

1108, 1113 (3d Cir. 1986).

       In this case, the Order is non-dispositive and will not be disturbed unless it is found to be

clearly erroneous or contrary to law. A finding is clearly erroneous “when although there is
      Case 2:18-cv-01581-MJH-MPK Document 37 Filed 04/19/21 Page 2 of 4




evidence to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Anderson v. City of Bessemer, 470 U.S. 564, 573

(1985) (citing United States v. United States Gypsum Co., 333 U.S. 364 (1948)). “Where a

magistrate judge is authorized to exercise his or her discretion, the decision will be reversed only

for an abuse of that discretion.” Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127

(D.N.J. 1998).

                                            Discussion

       In his motion requesting appointment of counsel, Mr. King maintains that, due to

institutional Covid-19 restrictions, he has limited access to the prison law library. He further

contends that he has little formal education, understands little about the law, and asserts that he

has limited ability to conduct discovery and any investigation of this case. (ECF No. 21).

       Upon review of the record in this matter, the Court finds that the decision of the

magistrate judge, denying Mr. King’s request for appointment of counsel, was neither clearly

erroneous nor contrary to law. As explained by the magistrate, the Court must determine

whether or not to request counsel to represent this indigent litigant under the provisions of 28

U.S.C. 2 § 1915(e)(1), fully recognizing that, if successful, counsel may be entitled to recover

fees under the provisions of Section 1988 of Title 42, United States Code. Section 1915(e)(1)

gives the Court broad discretion to determine whether the appointment of counsel is warranted,

and that determination must be made on a case-by-case basis. Tabron v. Grace, 6 F.3d 147, 157-

58 (3d Cir. 1993), cert. denied, 510 U.S. 1196 (1994).

       In Tabron, the Third Circuit announced six factors to be considered by a district court in

deciding whether to exercise its discretion and seek counsel for an indigent litigant in a civil

case. 6 F.3d at 153. But first, as a threshold matter, the district court should consider whether the



                                                  2
      Case 2:18-cv-01581-MJH-MPK Document 37 Filed 04/19/21 Page 3 of 4




plaintiff’s claim has arguable merit in fact or law. Parham v. Johnson, 126 F.3d 454, 457 (3d

Cir. 1997); See Tabron, 6 F.3d at 155. If the court determines that the claim has some merit, the

court should then consider the following factors:

       1. the plaintiff’s ability to present his or her own case;

       2. the complexity of the legal issues;

       3. the degree to which factual investigation will be necessary and the ability of the
           plaintiff to pursue such investigation;

        4. the amount the case is likely to turn on credibility determinations;

       5. whether the case will require the testimony of expert witnesses; and

       6. whether the plaintiff can attain and afford counsel on his own behalf.

Parham v. Johnson, 126 F.3d at 457. “The list of factors is not exhaustive, but instead should serve

as a guidepost for the district courts. Correspondingly, courts should exercise care in appointing

counsel because volunteer lawyer time is a precious commodity and should not be wasted on

frivolous cases.” Id. at 458.

       Here, the magistrate concluded that, after consideration of the Mr. King’s allegations and

the Tabron factors, appointment of counsel was not warranted.       In so concluding, the magistrate

determined that it does not appear with any degree of certainty that Mr. King has set forth a

factual basis demonstrating that he will ultimately prevail on the merits. As regards the first and

second Tabron factors, the magistrate opined that the issues presented in the complaint are

neither difficult nor complex and that nothing in the record indicates that Mr. King is not capable

of presenting his case. As regards the third Tabron factor, the magistrate determined that said

factor does not weigh in Mr. King’s favor because Plaintiff’s case relies almost exclusively upon

his testimony and little factual investigation would be necessary. In the same vein, as regards the

fourth and fifth Tabron factors, the magistrate determined that, as in all cases, credibility of

                                                  3
      Case 2:18-cv-01581-MJH-MPK Document 37 Filed 04/19/21 Page 4 of 4




witnesses will be at issue, but a trial would not turn on a “swearing contest,” and furthermore, the

record does not support that adjudication will require the testimony of expert witnesses. Finally,

as regards the sixth Tabron factor, the magistrate acknowledged that this factor would weigh in

Mr. King’s favor because, by virtue of his in forma pauperis status, he cannot afford to retain

counsel; however, the magistrate noted that this factor alone cannot outweigh the other Tabron

factors. See Torrence v. Saunders, 2012 WL 137744, at *2 (D.N.J. Jan. 18, 2012); Torres v.

Yocum, 2011 WL 6100333, at *2 (M.D. Pa. Dec. 07, 2011); Ortiz v. Schmidt, 2011 WL 282745,

at *2 (D.N.J. Jan. 24, 2011).

       After careful review of the magistrate’s March 30, 2021 Order (ECF No. 28) and Mr.

King’s Appeal (ECF No. 35), this Court concurs with the magistrate judge’s Order and analysis

of the Tabron factors. Accordingly, because he has not shown that the magistrate judge’s ruling

was clearly erroneous or contrary to law, Mr. King’s appeal is DENIED.

       IT IS SO ORDERED.



Dated: April 19, 2021                         ______________________
                                              Marilyn J. Horan
                                              United States District Judge




cc:    Lance Owen King
       JV-6790
       SCI Greene
       169 Progress Drive
       Waynesburg, PA 15370
       (via U.S. First Class Mail)

       All Counsel of Record
       (via ECF electronic notification)




                                                 4
